IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,476



                       EX PARTE MALCOLM HUNTER, Applicant



            ON APPLICATION FOR A WRIT OF HABEAS CORPUS
          CAUSE NO. 17477-A IN THE 2 ND JUDICIAL DISTRICT COURT
                        FROM CHEROKEE COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

firearm by a felon and sentenced to eighteen years’ imprisonment.

        Applicant contends that he was denied his right to appeal, because appellate counsel was

appointed but did not receive notice of the appointment until after the deadline for filing notice of

appeal or a request for an extension had passed.

        The trial court has determined that appellate counsel was not notified of his appointment until
                                                                                                    2

after all applicable deadlines had passed. We find, therefore, that Applicant is entitled to the

opportunity to file an out-of-time appeal of the judgment of conviction in Cause No. 17477-A from

the 2nd Judicial District Court of Cherokee County. See Ex parte Riley, 193 S.W.3d 900 (Tex. Crim.

App. 2006). Applicant is ordered returned to that time at which he may give a written notice of

appeal so that he may then, with the aid of counsel, obtain a meaningful appeal. All time limits shall

be calculated as if the sentence had been imposed on the date on which the mandate of this Court

issues. We hold that, should Applicant desire to prosecute an appeal, he must take affirmative steps

to file a written notice of appeal in the trial court within 30 days after the mandate of this Court

issues.



Delivered: January 12, 2011
Do Not Publish